The opinion of the court was delivered by
Wedell, J.:
In the opinion in the above case this court affirmed the judgment of the lower court and also rendered its independent judgment concerning a single item which was not embraced in the judgment of the trial court. That portion of our judgment reads:
“As to the proceeds from the sale of personalty in the sum of $600, previously mentioned, a lien is hereby adjudged in that amount on the real estate of plaintiffs described in finding number one, designated as Prospect Park Sanitarium, which amount is hereby made due and payable in sixty days from date of this judgment, namely, July 3, 1936.” (p. 166.)
The concluding paragraph of the opinion simply affirmed the judgment below, hence the mandate did not embrace the foregoing independent judgment contained in the body of the opinion, but simply directed affirmance of the judgment. Our attention being directed to this fact, the above-quoted portion of our judgment is hereby modified as follows:
“As to the proceeds from the sale of personalty in the sum of $600, previously mentioned, the district court is directed to render judgment in that amount, together with interest at the rate of six percent per annum from and after November 25, 1936, in favor of defendants and against plaintiffs, due and payable forty days from date hereof, namely, from November 25, 1936, and to further render a judgment lien in the amount of the money judgment herein provided, on the real estate of plaintiffs described in finding number one, designated as Prospect Park Sanitarium, the lien to be effective from the date of our former judgment, July 3, 1936.”
The clerk of this court is directed to issue a supplemental mandate in compliance herewith.